DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed December 20, 2021 in response to the Office Action of September 22, 2021, is acknowledged and has been entered. Claims 65, 67-78, 83, 86, 91, 93, 95 and 96 are now pending and being examined. 

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection below is maintained but has corrected the claims in the earlier-filed application 16/117,183.
Application No. 16/117,183
s 65, 67-78, 83, 86, 91, 93, 95, and 96 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13, 15-27 of copending Application No. 16/117,183 (now allowed) in view of US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014; Allard et al (Clinical Cancer Research, 2013, 19:5626-5635); and Centene Corporation Clinical Policy for Nivolumab (August 2015), as evidenced by WO 2015/103072, Wu, published July 2015, as evidenced by WO 2015/103072, Wu, published July 2015.
Application No. 16/117,183 claims:
A method of decreasing adenosine levels in a tumor of a human subject, a method of stimulating an immune response against a tumor in a human subject, and a method of inhibiting the growth of a tumor in a human subject, comprising administering to the subject an antibody that binds to human CD73 and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively; wherein the antibody comprises heavy and light chain variable region sequences of SEQ ID NOs: 135 and 12; wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102; 
further comprising administering to the subject an additional therapeutic agent that is a PD-1 antagonist;
wherein the antibody inhibits the activity of human CD73;
wherein the antibody mediates internalization of human CD73.


Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a CD73 antagonist internalizing antibody (Example 4; [246]) and PD-1 antibody; wherein the PD-1 antibody is nivolumab ([298]); wherein administration is intravenous ([304]); wherein administration of CD73 and PD-1 antibodies is sequential in either order, or serial, or concurrent/same day ([300]); wherein the antibodies are formulated together or separately ([301]); wherein the CD73 antibody inhibits enzymatic activity in vivo ([55]; [73]); wherein the CD73 antibody internalizes CD73 (Example 4); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 
As evidenced by WO 2015/103072, Wu, nivolumab PD-1 antibody inherently comprises instant SEQ ID NOs:381 and 382, see sequence alignments in the Office Action mailed 9/2/2020, section 4.
Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and significantly increased survival compared to either antibody alone (second Table 9; [363-364]). Sachsenmeier et al administered 4 doses of antibodies 2X weekly at a dose of 0.5 mg/kg for PD-1 antibody and 10 mg/kg for CD73 antibody (Example 7, first Table 
With regards to dosages and administration regimens, Sachsenmeier et al teach it is known to vary and optimize them for best therapeutic effect:
[0301] The combination therapy can provide “synergy” and prove “synergistic”, i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately. A synergistic effect can be attained when the active ingredients are: (1) co-formulated and administered or delivered simultaneously in a combined, unit dosage formulation; (2) delivered by alternation or in parallel as separate formulations; or (3) by some other regimen. When delivered in alternation therapy, a synergistic effect can be attained when the compounds are administered or delivered sequentially, e.g., by different injections in separate syringes. In general, during alternation therapy, an effective dosage of each active ingredient is administered sequentially, i.e., serially, whereas in combination therapy, effective dosages of two or more active ingredients are administered together.
[0309] The composition can be administered as a single dose, multiple doses or over an established period of time in an infusion. Dosage regimens also can be adjusted to provide the optimum desired response (e.g., a therapeutic or prophylactic response).
[0310] Therapeutically effective doses of the compositions of the present disclosure, for treatment of CD73-expressing cell-mediated diseases, such as certain types of cancers including e.g., colon cancer, vary depending upon many different factors, including means of administration, target site, physiological state of the patient, whether the patient is human or an animal, other medications administered, and whether treatment is prophylactic or therapeutic. Usually, the patient is a human, but non-human mammals including transgenic mammals can also be treated. Treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy.
[0311] The amount of at least one anti-CD73 binding molecule, e.g., antibody or binding fragment, variant, or derivative thereof (for example, a clone 10.3 antibody or a clone 2C5 antibody) to be administered is readily determined by one of ordinary skill in the art without undue experimentation given the disclosure of the present disclosure. Factors influencing the mode of administration and the respective amount of at least one anti-CD73 binding molecule, e.g., antibody, antigen-binding fragment, variant or derivative thereof include, but are not limited to, the severity of the disease, the history of the disease, and the age, height, weight, health, and physical condition of the individual undergoing therapy. Similarly, the amount of anti-CD73 binding molecule, e.g., antibody, or fragment, variant, or derivative thereof, to be administered will be dependent upon the mode of administration and whether the subject will undergo a single dose or multiple doses of this agent.
Allard et al successfully demonstrate that CD73 inhibitory antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2). Allard et al conclude: “Our data demonstrated that both anti-PD-1 and anti-CTLA-4 mAbs can significantly benefit from targeted blockade of CD73” (p. 5633, col. 1) and “Our study suggests that targeted blockade of CD73 is another promising strategy to enhance the therapeutic activity of CTLA-4 and PD-1 checkpoint inhibition” (p. 5633, col. 2).
Centene Corporation Clinical Policy for Nivolumab (August 2015) teach the administration of nivolumab (PD-1 antibody) for cancer treatment is FDA approved, including for colorectal cancer. Centene Corporation teach combination therapies of nivolumab with other therapeutics such as immuno-oncology antibodies, and teach IV dosages of 3 mg/kg every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks, and administration for 6 months (p. 4, section H). Assuming the average person weighs 80kg, the 3mg/kg dose would be about 240 mg which falls within the range of about 50 mg – 500 mg once every 3 weeks as claimed.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the CD73 antibody and a PD-1 antagonist antibody nivolumab at the instantly claimed dosages and regimens in the method of 
MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 
Claim 76:
	The co-pending application does not claim the tumors treated comprise TILs that express PD-1.
Allard et al teach that TILs in tumors express PD-1 and are targets of the PD-1 antibody. PD-1 antibodies reverse T-cell anergy and the immunosuppressive microenvironment of the tumor, thereby stimulating T cell activity and anti-tumor immune response (p. 5626, col. 1 to cp. 5627, col. 1; Box on page 5627; p. 5628, col. 1; p. 5631, col. 1-2; Figure 5). Allard et al demonstrate that CD73 antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer having tumors with TILs expressing PD-1 in the method of the co-pending application. One would have been motivated to, and have a reasonable expectation of success to, given: (1) Allard et al teaches the PD-1 antibody treats cancer by targeting TILs in the tumor expressing PD-1, and stimulates T cell activity and anti-tumor immune response; and (2) Sachsenmeier et al and Allard et al demonstrate combined CD73 and PD-1 antibody therapy synergistically enhances anti-tumor therapeutic effects and survival.
This is a provisional nonstatutory double patenting rejection.


3.	All other rejections recited in the Office Action mailed September 22, 2021 are hereby withdrawn in view of amendments and arguments.


4.	Conclusion: No claim is allowed.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642